IN THE SUPREME COURT OF PENNSYLVANIA

IN RE:                                   : NO. 923
                                         :
APPOINTMENT TO CONTINUING                : SUPREME COURT RULES DOCKET
JUDICIAL EDUCATION BOARD OF              :
JUDGES                                   :
                                         :


                                       ORDER

PER CURIAM

         AND NOW, this 21st day of November, 2022, the Honorable Charles A. Ehrlich,

Philadelphia, is hereby appointed to the Continuing Judicial Education Board of Judges

for a term of three years, commencing December 31, 2022.